Exhibit 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement and Consent (this “Agreement”) is made
as of August __, 2013, by and between Windstream Corporation and (“Assignor”)
and Windstream Holdings, Inc. (“Assignee”). Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
them in the Agreement and Plan of Merger, dated as of August 29, 2013, by and
among Assignor, Assignee and WIN Merger Sub, Inc. (the “Merger Agreement”).

Recitals

A. Pursuant to the Merger Agreement, Assignor and Assignee agreed to execute,
acknowledge and deliver an assignment and assumption agreement pursuant to
which, from and after the Effective Time, the Assignor would assign to the
Assignee, and Assignee would assume and agree to perform, all obligations of the
Assignee pursuant to the Equity Plans, the Other Plans, each agreement, award or
other grant document entered into pursuant to the Equity Plans or the Other
Plans, and the Other Agreements, as defined and provided for Article II of the
Merger Agreement.

B. Assignor and Assignee desire to enter into this Agreement, in accordance with
the terms of the Merger Agreement, to effectuate the assignment and assumption
of the Equity Plans, the Other Plans, each agreement, award or other grant
document entered into pursuant to the Equity Plans or the Other Plans, and the
Other Agreements (collectively referred to herein as the “Assumed Plans”).

NOW THEREFORE, intending to be legally bound, the parties hereto do hereby
covenant and agree as follows:

1. Assignment. Effective as of, but subject to the occurrence of, the Effective
Time, Assignor hereby grants, sells, assigns, transfers and delivers to Assignee
all of the right, title and interest of Assignor in and to the Assumed Plans.

2. Assumption. Effective as of, but subject to the occurrence of, the Effective
Time, Assignee hereby assumes and agrees to pay, discharge or perform, as
appropriate, all liabilities and obligations of Assignor under the Assumed
Plans.

3. Conforming Changes. Upon effectiveness of the assignment contemplated by this
Agreement, all references to the Assignor or its predecessors in the Assumed
Plans are hereby amended to be references to the Assignee, except where the
context clearly dictates otherwise.

4. Further Action. The parties will from time to time after the date hereof,
without further consideration, execute, acknowledge and deliver such further
acts, assignments, transfers, conveyances, assumptions and assurances as may be
reasonably required to carry out the intent of this Agreement and to assign,
transfer, convey and deliver unto Assignee, and for Assignee to accept and
assume, the Employment Agreement.

5. Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to
principles of conflict of laws.

6. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same agreement.

7. Termination. In the event that the Merger Agreement is terminated, this
Agreement shall be null and void ab initio and of no further force and effect.

8. No Duplication of Benefits. Assignor and Assignee agree that the Assignor is
only assigning, and Assignee is only agreeing to assume and perform, outstanding
obligations under the Equity Plans and the Other Plans not already fulfilled by
Assignor as of the date of assignment, and no participant shall not be entitled
to receive duplicate payments from both Assignor and Assignee under the Equity
Plans and the Other Plans.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

WINDSTREAM CORPORATION By:     Name:   John P. Fletcher Title:  

Executive Vice President, Secretary and

General Counsel

 

WINDSTREAM HOLDINGS, INC.

By:

    Name:  

John P. Fletcher

Title:  

Executive Vice President, Secretary and

General Counsel

 

2